DETAILED ACTION
The preliminary amendment filed 11/4/21 is entered. Claims 1-67 are cancelled. Claims 68-87 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68-78, 80, 81, and 85 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng, US-6064423.
In regards to claim 68, Geng discloses a display apparatus for displaying a representation of an image (Column 3, lines 41-45 volumetric three-dimensional display), the display apparatus comprising: a rotatable structure (Fig. 3, 42 helix screen); a motor configured to rotate the rotatable structure (Fig. 3; Column 6, lines 34-61 rotating the helix screen); a plurality of light sources positioned relative to the rotatable structure so as to direct light toward the rotatable structure (Fig. 3, 40 VCSEL array; Column 6, lines 34-61 VCSEL array); a non-transitory memory configured to store image data to be displayed by the display apparatus (Column 8, 41-59 storing the 3d scanning cube), the image data comprising one or more views of the image at a viewing direction (Column 8, 41-59 3d scanning cube); and a processor operably coupled to the non-transitory memory, the motor, and the plurality of light sources (Fig. 3, 43 processor/computer), the processor comprising executable instructions to: drive the motor to rotate the rotatable structure about a rotation axis, the rotatable structure positioned at a rotation angle as a function of time (Fig. 7; Column 8, 30 – Column 9, 15 rotating the helix screen), access the image data, map the image data to the plurality of light sources based at least in part on the rotation angle, and illuminate the plurality of light sources based at least in part on the mapped image data (Fig. 7; Column 8, 30 – Column 9, 15 illuminating the rotating the helix screen with image data based on prepared image data slices).
In regards to claim 69, Geng discloses the rotatable structure comprises a fan assembly (Fig. 3, 42 helix screen).
In regards to claim 70, Geng discloses the rotatable structure is included in at least one of a desk fan, a ceiling fan, a household fan, a propeller on an aerial vehicle, an engine turbine, an electric cooling fan, a computer fan, a cooling fan for an electronic device, or a centrifugal fan (Fig. 3, 42 helix screen).
In regards to claim 71, Geng discloses a display including the plurality of light sources, wherein the plurality of light sources is arranged in a two-dimensional array (Fig. 3, 40 VCSEL array; Column 6, lines 34-61 VCSEL array).
In regards to claim 72, Geng discloses the display comprises a spatial light modulator (Fig. 3, 41 microlens array, spatially modulates the light output from 40 VCSEL).
In regards to claim 73, Geng discloses at least one of the plurality of light sources is configured to focus light onto a portion of the rotatable structure (Fig. 3, 40 VCSEL array).
In regards to claim 74, Geng discloses the plurality of light sources comprise at least one of a light field sub-display, a light emitting diode (LED), a liquid crystal, a light emitting diode (LED), an organic LED, or a laser (Fig. 3, 40 VCSEL array; Column 6, lines 34-61 VCSEL array comprises lasers).
In regards to claim 75, Geng discloses the rotatable structure comprises a plurality of elongated elements configured to redirect the light focused thereon to display the representation (Fig. 3, 42 helix screen).
In regards to claim 76, Geng discloses at least one of the plurality of elongated elements comprises a fan blade having a shape configured to induce an airflow and to redirect the light focused thereon to display the representation (Fig. 3, 42 helix screen).
In regards to claim 77, Geng discloses the shape of the fan blade comprises a contoured surface varied along a radially extending length of the fan blade, wherein light emitted by a first light source of the plurality of light sources propagates a first distance to the contoured surface that is different than light emitted by a second light source of the plurality of light sources (Fig. 3, 42 helix screen is a different distance from different light sources of VCSEL array 40).
In regards to claim 78, Geng discloses the plurality of light sources comprises a pixel array that comprises a plurality of pixels (Fig. 3, 40 VCSEL array; Column 6, lines 34-61 VCSEL array), at least one of the plurality of pixels configured to produce light directed toward the rotatable structure, wherein a shape of the rotatable structure is configured to redirect light from a first pixel at an angle that is different from an angle for a second pixel (Fig. 3, 42 helix screen).
In regards to claim 80, Geng discloses a hub disposed at the rotation axis, wherein at least a portion of the plurality of light sources are positioned relative to the rotatable structure so as to direct light onto the hub (Fig. 3, central support of 42 helix screen).
In regards to claim 81, Geng discloses each light source has a position relative to the rotation axis, and wherein to illuminate the plurality of light sources the processor is programmed to scale intensity or a duration of the illumination of a light source based on the position from the rotation axis (Fig. 7; Column 8, 30 – Column 9, 15 “3D gray-scale cube that stores the voxel intensity values for each cell in the 3D scanning cube.”).
In regards to claim 85, Geng discloses the motor is configured to rotate the rotatable structure at a rotation rate based at least in part on an image quality (Fig. 7; Column 8, 30 – Column 9, 15 rotating the helix screen at a frequency of at least 20 HZ “so that the naked human eyes can no longer perceive the helix surface”, i.e. image quality).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423.
In regards to claim 82, Geng does not disclose expressly an assembly including the rotatable structure, a housing having an opening centered at the rotation axis between the rotatable structure and the plurality of light sources, and an elongate member extending across the opening between the rotatable structure and the displayed image, the elongate member configured to control transvers loading of the assembly based in part on the rotation of the rotatable structure and the illumination of the plurality of light sources.
Geng further discloses implementing the display with an assembly (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill that the embodiment of Fig. 3 can be implemented in an assembly such as Fig. 2.  The combination providing an assembly including the rotatable structure (Fig. 3, 42 helix screen), a housing having an opening centered at the rotation axis between the rotatable structure and the plurality of light sources (Fig. 3, 42 helix screen, 41 microlens array, and 40 VCSEL array being alligned so 42 helix screen is in opening of Fig. 2), and an elongate member extending across the opening between the rotatable structure and the displayed image (Fig. 3, central support of 42 helix screen extends between the rotatable structure and displayed image from 40 VCSEL array), the elongate member configured to control transvers loading of the assembly based in part on the rotation of the rotatable structure and the illumination of the plurality of light sources (Fig. 3, central support of 42 helix screen supports 42 helix screen). The motivation for doing so would have been to provide a housing.
Therefore, it would have been obvious to provide the display of Fig. 3 in the assembly of Fig. 2 to obtain the invention of claim 82.
In regards to claim 83, Geng does not disclose expressly a housing having an opening between the rotatable structure and the plurality of light sources, the opening exposing a first portion of the rotatable structure to light emitted by the plurality of light sources, the housing further comprising a cover that covers a second portion of the rotatable structure, wherein the processor further comprises executable instructions to map the image data to a first subset of light sources of the plurality of light sources corresponding to the first portion of the rotatable structure.
Geng further discloses implementing the display with a housing (Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill that the embodiment of Fig. 3 can be implemented in an housing such as Fig. 2.  The combination providing a housing (Fig. 2) having an opening between the rotatable structure and the plurality of light sources (Fig. 3, opening between 42 helix screen and 40 VCSEL array and being alligned so 42 helix screen is in opening of Fig. 2), the opening exposing a first portion of the rotatable structure to light emitted by the plurality of light sources (Fig. 3, light traveling between and 40 VCSEL array and illuminating one side of 42 helix screen), the housing further comprising a cover that covers a second portion of the rotatable structure (Fig. 2, 29 covers the entire helix screen 42), wherein the processor further comprises executable instructions to map the image data to a first subset of light sources of the plurality of light sources corresponding to the first portion of the rotatable structure (Fig. 7; Column 8, 30 – Column 9, 15 illuminating the rotating the helix screen with image data based on prepared image data slices). The motivation for doing so would have been to provide a housing.
Therefore, it would have been obvious to provide the display of Fig. 3 in the assembly of Fig. 2 to obtain the invention of claim 83.
In regards to claim 84, Geng, as combined above, discloses wherein image data is not mapped to a second subset of light sources of the plurality of light sources corresponding to the second portion of the rotatable structure Fig. 7; Column 8, 30 – Column 9, 15 illuminating the rotating the helix screen with image data based on prepared image data slices, wherein some image data slices will have light sources not be illuminated, i.e. second subset of light sources, based on the image being displayed and the timings).
Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423, in view of Berkman, US-9398357.
In regards to claim 79, Geng discloses an assembly including the rotatable structure (Fig. 3, 42 helix screen), a hub disposed along the rotation axis (Fig. 3, central support of helix screen)
Geng does not disclose expressly a second plurality of light sources disposed on at least one of the hub or the rotatable structure.
Crouch discloses a plurality of light sources (Fig. 1, 14 row of lights) disposed on a distal end of blades (Fig. 1, 12 blades).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the helix screen of Geng can include a plurality of lights at a distal end of the screen. The motivation for doing so would have been to provide additional crontollable light sources for further image effects outside the light provided by the VCSEL screen.
Therefore, it would have been obvious to combine Crouch with Geng to obtain the invention of claim 79.
Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423, in view of Zlokarnik, US-6594630.
In regards to claim 86, Geng does not disclose expressly a microphone configured to receive audio, and wherein the processor comprises executable instructions to: receive an audio input from the microphone; recognize that the audio input comprises an audio command; and initiate an action to modify the illumination of the plurality of light sources based on the audio command.
Zlokarnik discloses a microphone configured to receive audio (Abstract; Column 6, lines 64-67a microphone made to receive an audio signal, i.e. audio command), and wherein the processor comprises executable instructions to (Column 8, lines 41-55 a microcontroller includes voice recognition models, i.e. executable instructions): receive an audio input from the microphone (Fig. 1; Abstract; Column 6, lines 54-67; Column 8, lines 5-15 & 41-55 receive an audio input from the microphone); recognize that the audio input comprises an audio command (Abstract; Figs. 1 & 8; Column 8, lines 5-15 & 41-55 determine that the audio input is an audio signal); and initiate an action to modify the illumination of the plurality of light sources based on the audio command (Abstract; Fig. 8; Column 8, lines 5-15 & 41-55 enact a process to change the illumination state of the lights based on the audio signal). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Crouch to provide a microphone configured to receive audio, and wherein the processor comprises executable instructions to: receive an audio input from the microphone; recognize that the audio input comprises an audio command; and initiate an action to modify the illumination of the plurality of light sources based on the audio command, as taught by Zlokarnik. The motivation for doing so would have been to provide the advantages of using a secondary means to change the state of the device and to provide that said means was operable with use of voice commands thus opening the device to a larger audience which would not otherwise be able to use said device.
Therefore, it would have been obvious to combine Zlokarnik with Geng to obtain the invention of claim 86.
Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng, US-6064423, in view of Berkman, US-9398357.
In regards to claim 86, Geng does not disclose expressly a proximity sensor configured to detect an entity within a predetermined distance of the display apparatus, and wherein the processor comprises executable instructions to initiate an action based on the proximity sensor detecting the entity.
Berkman discloses further comprising a proximity sensor configured to detect an entity within a predetermined distance of the display apparatus (Fig. 8; Column 11, lines 11-20 including a motion sensor 814 which will be made to detect movement such as an entity, within a particular distance from a fan assembly 800), and wherein the processor comprises executable instructions to initiate an action based on the proximity sensor detecting the entity (Fig. 8, Column 6, lines 40-50; Column 11, lines 11-20; Column 22, lines 45-55; Column 23, lines 1-10 a processor includes executing instructions to start on action based on the motion sensor 814 detecting movement such as an entity).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Crouch to provide a proximity sensor configured to detect an entity within a predetermined distance of the fan assembly, and wherein the processor comprises executable instructions to initiate an action based on the proximity sensor detecting the entity, as taught by Berkman. The motivation for doing so would have been to provide the advantages of using a housing so as to provide another means by which to modify the system with using physical contract but rather light waves and thus making the functionality of the device of more user friendly.
Therefore, it would have been obvious to combine Berkman with Geng to obtain the invention of claim 87.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        4/7/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622